DETAILED ACTION
This Office Action is in response to the Amendment filed 20 September 2021. Claim(s) 1, 2 and 8-12 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 2, cancelled claim(s) 3-7.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 8 and 9 is/are objected to because of the following informalities:  Please amend the claims to include one version of the term handpiece/hand piece; “handpiece” (line 2) or “hand piece” (lines 3, 4, 6, claim 9).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,987,247. Although the claims at issue are not identical, they are not patentably distinct from each other because of .
Claim(s) 1 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of copending Application No. 16/757461 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the lack of the light guide being coupled to the flexible hollow tube.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim(s) 8-12 of this application is patentably indistinct from claims 55-59 of Application No. 16/757461. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahle et al. (US 2010/0081988A1, “Kahle”).
Regarding claim 1, Kahle discloses an apparatus including a trocar (1100) having a rigid shaft [0059].The shaft has proximal and distal ends and a lumen extending therebetween. The distal end is shaped for tissue penetration (Fig. 1A). A composite microcannula (1200) is positioned in the lumen and includes a flexible hollow tube through which gas flows through and out of vent holes (1222; [0032, 0035]). The flexible hollow tube includes an outer diameter that is less than an inner diameter of the lumen such that the microcannula is capable of being disposed within the trocar (Fig.1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2012/0165851A1, “Murakami”) in view of Christian et al. (US 2005/0171507A1, “Christian”).
Regarding claim 1, Murakami discloses an apparatus including a trocar (1; Fig. 2) having a rigid shaft [0048, 0051-0052].The shaft has proximal and distal ends and a lumen extending therebetween. The distal end is shaped for tissue penetration (2; Fig. 2). Murakami discloses that a cutting member is inserted within the trocar and then removed. Surgical instruments and tubes are inserted while maintaining the penetration state [0052]. However, Murakami does not disclose a composite microcannula positioned in the lumen that includes a flexible hollow tube having an outer diameter that is less than an inner diameter of the lumen.
Christian teaches a composite microcannula that is capable of being positioned within a lumen of a trocar. The microcannula includes a flexible hollow tube [0076]. The microcannula includes a communicating elements that may be concentrically aligned, forming a lumen or a void such that a layer of material is disposed concentrically around the void space within the tube [0081]. The communicating element may be a light guide  [0086]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one of the surgical instruments of Murakami with the composite microcannula, as taught by Christian, as this modification involves the simple substitution of one surgical instrument for another for the predictable result of performing an ophthalmic treatment.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2007/0202186A1, “Yamamoto”) in view of Murakami.
Regarding claim 1, Yamamoto discloses an apparatus including a trocar (21; Fig. 7) having a shaft [0051].The shaft has proximal and distal ends and a lumen extending therebetween. A composite microcannula is positioned in the lumen and has an outer diameter less than an inner diameter of the lumen of the trocar. However, Yamamoto does not disclose that the trocar has a rigid shaft or has a distal end shaped for tissue penetration.
Murakami teaches a device that includes a trocar (1; Fig. 2) that includes a rigid shaft [0048, 0051-0052].The shaft has proximal and distal ends and a lumen extending therebetween. The distal end is shaped for tissue penetration (2; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar of Yamamoto with the trocar, as taught by Murakami, as this modification involves the simple substitution of one trocar for another for the predictable result of providing a trocar for an ophthalmic procedure.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Murakami in view of Christian.
Regarding claim 2, Yamamoto discloses an apparatus including a trocar (21; Fig. 7) having a shaft [0051].The shaft has proximal and distal ends and a lumen extending therebetween. A composite microcannula is positioned in the lumen and has an outer diameter less than an inner diameter of the lumen of the trocar. However, Yamamoto does not disclose that the trocar has a rigid shaft or has a distal end shaped for tissue 
Murakami teaches a device that includes a trocar (1; Fig. 2) that includes a rigid shaft [0048, 0051-0052].The shaft has proximal and distal ends and a lumen extending therebetween. The distal end is shaped for tissue penetration (2; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar of Yamamoto with the trocar, as taught by Murakami, as this modification involves the simple substitution of one trocar for another for the predictable result of providing a trocar for an ophthalmic procedure.
Christian teaches a composite microcannula that is capable of being positioned within a lumen of a trocar. The microcannula includes a flexible hollow tube [0076]. The microcannula includes a communicating elements that may be concentrically aligned, forming a lumen or a void such that a layer of material is disposed concentrically around the void space within the tube [0081]. The communicating element may be a light guide  [0086]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the microcannula of the combination of Yamamoto and Murakami with a light guide, as taught by Christian, to provide means for providing fluids or gases without removal of a beacon or light assembly [0086].

Response to Arguments
Applicant’s arguments, filed 20 September 2021, with respect to the rejection(s) of claim(s) 1 under Humayun et al. in view of Christian et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kahle, Murakami, Yamamoto and Christian.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Juan, JR et al. (US 2004/0073231A1) discloses an apparatus that includes a handpiece, an actuator, a hollow tube and a wire, however, the apparatus does not disclose an insert slidably coupled to the handpiece, the hollow tube attached to the actuator or a first end of the wire attached to the handpiece and a second end of the wire attached to the insert. Conston et al. (US 2006/0149194A1) discloses a microsurgical system including a trocar and a flexible hollow tube but the trocar does not include a rigid shaft. Stamper et al. (US 2006/0155300A1) discloses an apparatus that includes a rigid shaft and a microcannula but does not disclose that the microcannula includes a flexible hollow tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771